Interim Decision #1906

MATTER OF TAGAWA
In Visa Petition Proceedings
' A-14557682
Decided by District Director August 11, 1967
Beneficiary, a person of exceptional ability in the art of puppetry, is eligible
for preference status under section 208 (a) (3) of the Immigration and Nationality Act, as amended.
Ow Mauls, OP Pawnor= s Norman Stiller, Esquire
995 Market Street
San Francisco, California 94103

The petition seeks to classify the beneficiary as a preference
immigrant under section 203 (a) (3) of the Immigration and Nationality Act, as amended, based upon her exceptional ability as a
puppeteer.
The beneficiary is a citizen of Japan, born March 12, 1925 in
Pyongang, Korea. She performed with the Takeda San-Nosuke
Troupe, Tokyo, Japan, from April 1959 to August 1962, and with
Philippe Genty, Director fo the Expedition Alexandre, from August 1962 to February 1965.
Section 203 (a) (3) of the Act, as amended, provides for the

availability of visas to qualified immigrants who are members of
the professions, or who because of their exceptional ability in the
sciences or the arts, will substantially benefit prospectively the
national economy, cultural interests or welfare of the United
States.
As will be noted, eligibility for preference classification under
section 203 (a) (3) is divided into two categories, those aliens who
are members of the professions and those aliens who possess exceptional ability in the sciences or the arts. Section 101 (a) (32) of
the Act, as amended, defines the term "profession." However, no

definition of the terms "arts" or "sciences" is contained within
the Act. The term "profession" is defined as including, but not
being limited to architects, engineers, lawyers, physicians, surgeons and teachers in elementary or secondary schools, colleges,

13

Interim Decision #1906
academies or seminaries. It should be noted that each of the occupations listed bears two common characteristics. Recognition of
professional status in those fields is generally achieved through
high education or the equivalent in specialized experience, and the
attainment of a specified type of degree or diploma which is
usually the minimum requirement for entry into those occupations. (Matter of Asuncion, ii. I. & N. Dec. 660).
Art always relates to something to be done, science to something to be known. Not only must art be distinguished from science, but art in the industiral or mechanical sense, must be
distinguished from art in the esthetic sense; the former aims
chiefly at utility, the latter at beauty. The mechanic arts are the
province of the artisan; the esthetic or fine arts, the arts of
beauty, such as painting, sculpture, music and poetry, are the province of the artist. All the industrial arts, as of weaving or painting, arithmetic or navigation, are governed by exact rules. Art in
the highest sense, transcends all rule. Science does not, like mechanic arts, make production its direct aim, yet its possible productive application is a constant stimulus to scientific investigation. Creative art, seeking beauty for its own sake, is closely akin
to pure science, seeking knowledge for its own sake. (Funk and
Wagnalls, Standard Home Reference Dictionary).
Whereas an engineer, a lawyer, a physician, or a teacher, having attained his education, might reasonably be expected to successfully practice his profession, such is not the case in the arts.
In the arts, success or recornition comes to the individual solely
through his creative ability.
Thus, there have been set different evidentiary requirements to
establish an alien's exceptional ability in the sciences or the arts.
These requirements are set forth in Title 8, Code of Federal Regulations,
' Part 204.2(f), as follows: "if the alien's eligibility is
based on a claim of exceptional ability in the sciences or the arts,
documentary evidence supporting the claim must be submitted by
the petitioner. Such evidence may attest to the universal acclaim
and either the national or international recognition accorded to
the alien; that he has received a nationally or internationally recognized prize or award, or won a nationally or internationally
recognized competition for excellence for a specific product or
performance or for outstanding achievements; or that he is a
member of a national or international association of persons
which maintains standards of membership recognizing outstanding achievements, judged by recognized national or international
experts in a specific discipline or field of endeavor. An affidavit

14

Interim Decision #1906
attesting to an alien's exceptional ability in the sciences or the
arts, must set forth the name and address of the affiant, state
how he has acquired his knowledge or the alien's qualifications,
and must describe in detail the facts on which the affiant bases
his assessment of the alien's qualifications."
As previously indicated, the fine arts are -painting, sculpture,
music and poetry. These have in recent times, been extended to
include drawing, architecture, dancing and dramatic art. Webster's New International Dictionary, Second Edition, unabridged,
defines a puppet show as a "dramatic performance, usually grotesque or burlesque, carried on by means of puppets, often with
dialogue spoken by those moving the puppets." Thus, through
modern definition, it must be acknowledged that puppetry falls

within the fine arts.
The beneficiary was formally a member of the Takeda San-Nosuke Troupe of Tokyo, Japan. This troupe was so highly thought
of in Japan that the director of the troupe was honored as a living cultural asset, and was given the honorary title of "National
Treasure of Tokyo." Affidavits attesting to the beneficiary's exceptional ability have
been submitted by Melvin B. Helstien, Associate Professor of
Theatre Arts, University of California, Los Angeles; John U.
Zweers, Executive Secretary, Los Angeles County Guild of Puppetry; Archie Elliott, President, The Puppeteers of America; Lucille
M. Cole, President, The Chicagoland Puppetry Guild; Bil Baird,
Executive Director, American Puppet Arts Council; Marjorie B.
McPharlin, International Representative, The Puppeteers of
America; Richard G. Adams, Ph.D., Chairman, Theatre Arts Department, California Lutheran College; and Mollie Falkenstein,
Vice-President, Puppeteers of America. Miss Falkenstein rates
the beneficiary as, "one of the finest manipulators and creators of
puppets in the entire world."
The beneficiary was awarded the Los Angeles County Puppetry
Guild's International Award for her outstanding contribution to
the advancement of the art of puppetry for the year 1965- 66.
The evidence submitted establishes that the beneficiary is a
person of exceptional ability in the art of puppetry who will substantially benefit prospectively the cultural interests of the
United States.
ORDER: It is ordered that the petition to classify the status of
Michiko Tagawa as a preference Immigrant under section
203 (a) (3) of the Immigration and Nationality Act, as amended,
be and is hereby approved.
15

